DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “wherein the logic components are configured to” in claim 12.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1:
At step 1, the claims recites a method comprising a series of steps, and therefore is a process, which is a statutory category of invention.
At step 2A, prong one, the claim recites comparing, the monitored plurality of telemetries with the baselined plurality of telemetries.

The limitation of comparing, the monitored plurality of telemetries with the baselined plurality of telemetries as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “comparing” in the context of this claim encompasses an observation or evaluation.

The limitation of predicting impending faults associated with the nodes based on the comparison, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “predicting” in the context of this claim encompasses an observation or evaluation.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into practical application. In particular, the claim recites a computing cluster and a processing node which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(h)).

The baselining and monitoring steps represent mere data gathering that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of comparing and analyzing. Even when viewed in combination, the additional elements in this claim do no more than the abstract idea.

Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits of practicing the abstract idea. The claim is directed to an abstract idea. For instance, there is no implementation of resolution of the technical problem obtained in the predicting step.

The steps of baselining and monitoring as discussed above, represent mere data gathering and is insignificant extra-solution activity. Further, both of these elements are well-understood, routine and conventional.

With respect to the “baselining and monitoring” for obtaining telemetries, the courts have found limitations directing to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “electronic recordkeeping,” and “storing and retrieving information in memory.” See MPEP 2106.05(d)(II), “presenting offers and gathering statistics” 

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding claims 2-11, they provides additional details regarding the type of telemetry data and structure for the logic components. However, the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract. The claim is not patent eligible.

Regarding claim 12, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13-20, are dependent on claim 1 above and fails to cure the deficiencies set forth above for claim 12. Therefore, they are rejected under the same rationale above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-12, 14, 15, and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Boyapalle et al. (US 2017/0235622 A1) in view of Vasseur et al. (US 2019/0213504 A1).

Regarding claim 1, Boyapalle teaches the invention substantially as claimed including a method for hardware-based predictive fault detection and analysis ([0100] A hardware implementation monitoring and reporting system 330 may monitor performance levels and activity levels of the various component devices or systems of a client information handling system. [0152] If abnormal operation performance is determined for performance characteristic telemetry data metric, the information handling system diagnostic platform may proceed to provide an indication of such abnormal operational behavior. In one aspect, the method proceeds to 750 where a determination of abnormal behavior one or more performance characteristic telemetry data metrics is used to predict a failure or assess a cause of the abnormal performance; [0029] implement monitoring and reporting the physical state of information handling systems, extending basic system capabilities to support predictive health reporting and self-remediation, dynamic resource optimization, and adaptive behavior.), the method comprising: 
baselining, by logic components of a computing [population] cluster, a plurality of telemetries associated with at least one processing node of the computing [population] cluster ([0031] establish baseline performance levels; [0107] the information handling system diagnostic platform 430 may establish baselines for operational levels one or more measured performance characteristic telemetry data metrics as described above in one example embodiment. Example embodiments of measured performance characteristics include boot time and shutdown time for information handling systems,…, and various hardware resource utilization levels for a software application inventory among other described above. In one embodiment, an average or median of measurements from individual contributing information handling systems may be taken as part of the aggregate telemetry 440.; [0005] an information handling system may be a personal computer (e.g., desktop or laptop), tablet computer, mobile device (e.g., personal digital assistant (PDA) or smart phone), server (e.g., blade server or rack server), a network storage device, or any other suitable device and may vary in size, shape, performance, functionality, and price.; [0022] monitoring system data repository is also established to gather monitored performance data across a population of information handling systems; [0044] the instructions 124 may embody one or more of the methods or logic as described herein); 
monitoring, by the logic components, the plurality of telemetries while the at least one processing node is in operation ([0022] monitoring system data repository is also established to gather monitored performance data across a population of information handling systems; [0147] Proceeding to 740, the information handling system diagnostic platform receives measured system telemetry data for a performance characteristic from the client information handling system under diagnostics for health of operation.); 
comparing, by the logic components, the monitored plurality of telemetries with the baselined plurality of telemetries ([0109] At this juncture, a baseline may also be established by taking an average or median of the population of performance metrics in some embodiments. From that average or median value, the information handling system may apply a statistical deviation from the mean or median value as an acceptable threshold for determining abnormal measured behavior. The statistical deviation from a mean or average may be at any level. Any statistical deviation level may be applied to the contributing information handling system telemetry data to determine thresholds for abnormal or atypical behavior.; [0148] At decision diamond 745, the information handling system diagnostic platform may determine whether the operational percentile falls outside of a threshold deviation level established for the performance characteristic telemetry data metric.); and 
predicting, by the logic components, one or more impending faults associated with the at least one processing node based on the comparisons ([0152] In one aspect, the method proceeds to 750 where a determination of abnormal behavior one or more performance characteristic telemetry data metrics is used to predict a failure or assess a cause of the abnormal performance. The information handling system diagnostic platform may correlate a pattern of abnormal operational performance by one or more performance characteristic telemetry data metrics with reported or known failures from the crowd sourced data or that are set up as rules indicating failures may occur.).
While Boyapalle teaches a population of information handling systems, Boyapalle does not expressly disclose a computing cluster.
However, Vasseur teaches a method for predicting failures. Further, Vasseur teaches applying this method to a computing cluster ([0062] In some aspects, a clustering approach can be used to group devices with different associated software versions based on their behavioral similarity and a failure prediction model can be trained for a cluster. In further aspects, such a failure prediction model can be used to dynamically signal to an endpoint client (e.g., wireless device) of a forecasted failure along with the probability of failure and predicted time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vasseur with the teachings of Boyapalle to apply a analysis and prediction of telemetries to a cluster of devices. The modification would have been motivated by the desire of predicting failures ahead of time and allow for corrective measures.

Regarding claim 3, Boyapalle teaches wherein baselining the plurality of telemetries associated with the at least one processing node of the computing cluster comprises: monitoring the plurality of telemetries upon an initial bootup of the at least one processing node ([0108]the information handling system diagnostic platform 430 may establish baselines for operational levels one or more measured performance characteristic telemetry data metrics as described above in one example embodiment. Example embodiments of measured performance characteristics include boot time and shutdown time for information handling systems, startup time for applications, execution time for software application functions, and various hardware resource utilization levels for a software application inventory among other described above.).

Regarding claim 4, Boyapalle teaches wherein baselining the plurality of telemetries associated with the at least one processing node of the computing cluster comprises: monitoring the plurality of telemetries under normal operation over a period of time; and averaging the monitored plurality of telemetries over the period of time ([0027]; [0107] With mapping classifications established, the information handling system diagnostic platform 430 may establish baselines for operational levels one or more measured performance characteristic telemetry data metrics as described above in one example embodiment. Example embodiments of measured performance characteristics include boot time and shutdown time for information handling systems, start up time for applications, execution time for software application functions, and various hardware resource utilization levels for a software application inventory among other described above. In one embodiment, an average or median of measurements from individual contributing information handling systems may be taken as part of the aggregate telemetry 440. In other embodiments, a population distribution of performance characteristic measurements from individual contributing information handling systems may be crowd sourced to the aggregate telemetry 440.; [0109] At this juncture, a baseline may also be established by taking an average or median of the population of performance metrics in some embodiments. From that average or median value, the information handling system may apply a statistical deviation from the mean or median value as an acceptable threshold for determining abnormal measured behavior.).

Regarding claim 6, Boyapalle teaches wherein the logic components are implemented on field- programmable gate arrays associated with the computing [population] cluster (0178] When referred to as a “device,” a “module,” or the like, the embodiments described herein can be configured as hardware. For example, a portion of an information handling system device may be hardware such as, for example, an integrated circuit (such as an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA)).
In addition, Vasseur teaches a computing cluster ([0062] In some aspects, a clustering approach can be used to group devices with different associated software versions based on their behavioral similarity and a failure prediction model can be trained for a cluster. In further aspects, such a failure prediction model can be used to dynamically signal to an endpoint client (e.g., wireless device) of a forecasted failure along with the probability of failure and predicted time.).

Regarding claim 7, Boyapalle teaches wherein the logic components are implemented on separate field-programmable gate arrays associated with the computing cluster ([0178] When referred to as a “device,” a “module,” or the like, the embodiments described herein can be configured as hardware. For example, a portion of an information handling system device may be hardware such as, for example, an integrated circuit (such as an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA); [0180-0181]).
In addition, Vasseur teaches a computing cluster ([0062] In some aspects, a clustering approach can be used to group devices with different associated software versions based on their behavioral similarity and a failure prediction model can be trained for a cluster. In further aspects, such a failure prediction model can be used to dynamically signal to an endpoint client (e.g., wireless device) of a forecasted failure along with the probability of failure and predicted time.).

Regarding claim 8, Boyapalle teaches wherein predicting the one or more impending faults associated with the at least one processing node based on the comparisons comprises: 
determining that a monitored telemetry of the monitored plurality of telemetries is trending toward a corresponding baselined telemetry of the baselined plurality of telemetries within a threshold value ([0108] The measured client information handling system performance characteristic may be determined to fall at a percentage within the bounded statistical population distribution from the information handling systems 420. For example, it may be determined that a client information handling system has a CPU utilization level that falls at the 20% level for the population of mapping classification of contributing information handling systems 420. The level of operational performance may be reported as a health statistic, for example, to a client information handling system. The actual CPU utilization level or other performance metric may be reported in some embodiments and provided with some reference operational level. In an aspect, a level of 20% within the population distribution should fall within a normal behavior range for this performance characteristic. Outliers may be deemed abnormal operation or an atypical behavior.); 
determining a processing resource that is associated with the monitored telemetry ([0108] CPU); and 
identifying at least one impending fault associated with the processing resource based on the monitored telemetry, wherein the at least one impending fault is related to the monitored telemetry ([0152] In one aspect, the method proceeds to 750 where a determination of abnormal behavior one or more performance characteristic telemetry data metrics is used to predict a failure or assess a cause of the abnormal performance. The information handling system diagnostic platform may correlate a pattern of abnormal operational performance by one or more performance characteristic telemetry data metrics with reported or known failures from the crowd sourced data or that are set up as rules indicating failures may occur.).

Regarding claim 9, Boyapalle teaches wherein predicting the one or more impending faults associated with the at least one processing node based on the comparisons comprises: 
determining that a monitored telemetry of the monitored plurality of telemetries is trending outside of a range of a corresponding baselined telemetry of the baselined plurality of telemetries within a threshold value ([0108] The measured client information handling system performance characteristic may be determined to fall at a percentage within the bounded statistical population distribution from the information handling systems 420. For example, it may be determined that a client information handling system has a CPU utilization level that falls at the 20% level for the population of mapping classification of contributing information handling systems 420. The level of operational performance may be reported as a health statistic, for example, to a client information handling system. The actual CPU utilization level or other performance metric may be reported in some embodiments and provided with some reference operational level. In an aspect, a level of 20% within the population distribution should fall within a normal behavior range for this performance characteristic. Outliers may be deemed abnormal operation or an atypical behavior.; [0148] The information handling system diagnostic platform determines abnormal operation performance behavior at decision diamond 745. In one aspect, an operational percentile for a performance characteristic telemetry data metric may determine for a client information handling system from the received measured system telemetry data for a performance characteristic. By comparison of the measured performance characteristic received from a client information handling system to the aggregate baseline population distribution, the operational percentile within the distribution may be determined as described. At decision diamond 745, the information handling system diagnostic platform may determine whether the operational percentile falls outside of a threshold deviation level established for the performance characteristic telemetry data metric. [0151] In the above example embodiment where a performance characteristic telemetry data metric is at the 95.sup.th percentile and the threshold deviation is set at a lower level, such as 90.sup.th percentile or lower, the information handling system diagnostic platform will determine that abnormal operational performance is detected for the performance characteristic telemetry data metric.); 
determining a processing resource that is associated with the monitored telemetry ([0108] CPU); and 
identifying at least one impending fault associated with the processing resource based on the monitored telemetry, wherein the at least one impending fault is related to the monitored telemetry ([0152] In one aspect, the method proceeds to 750 where a determination of abnormal behavior one or more performance characteristic telemetry data metrics is used to predict a failure or assess a cause of the abnormal performance. The information handling system diagnostic platform may correlate a pattern of abnormal operational performance by one or more performance characteristic telemetry data metrics with reported or known failures from the crowd sourced data or that are set up as rules indicating failures may occur.)..

Regarding claim 10, Boyapalle teaches further comprising: 
providing, by the logic components, the one or more impending faults associated with the at least one processing node for display on a user interface ([0132] In an aspect, when one performance characteristic is operating in an abnormal operating range, several performance characteristics may be doing the same. In such a case, the information handling system diagnostic platform may make an assessment of abnormal operation for a plurality of performance characteristics and report all determinations of abnormal behavior or abnormal operation in one indication to an IT administrator or user. At this point, the process may end.).

Regarding claim 11, Boyapalle teaches further comprising: 
comparing, by the logic components, the monitored plurality of telemetries associated with the at least one processing node with other monitored plurality of telemetries from other processing nodes associated with the computing cluster (Abstract: a performance characteristic baseline of operation across the aggregated telemetry data for one mapping classification and receive monitored telemetry data for the performance characteristic from the client information handling system and detect abnormal operation if the client information handling system monitored telemetry data for the performance characteristic exceeds a threshold deviation relative to the performance characteristic baseline. [0027] Further anomalies and abnormal software or hardware performance may be assessed automatically for client information handling systems compared to baselines or thresholds of performance linked to those baseline performance levels. [0148]).

Regarding claim 12, it is a system type claim having similar limitations as claim 1. Therefore, it is rejected under the same rationale.

Regarding claim 14, it is a system type claim having similar limitations as claim 3. Therefore, it is rejected under the same rationale.

Regarding claim 15, it is a system type claim having similar limitations as claim 4. Therefore, it is rejected under the same rationale.

Regarding claim 17, it is a system type claim having similar limitations as claim 7. Therefore, it is rejected under the same rationale.

Regarding claim 18, it is a system type claim having similar limitations as claim 8. Therefore, it is rejected under the same rationale.

Regarding claim 19, it is a system type claim having similar limitations as claim 9. Therefore, it is rejected under the same rationale.

Regarding claim 20, it is a system type claim having similar limitations as claim 11. Therefore, it is rejected under the same rationale.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boyapalle and Vasseur, as applied to claim 1, in further view of Zeighami et al. (US 2015/0048950 A1).

Regarding claim 2, Boyapalle teaches wherein the plurality of telemetries associated with the at least one processing node includes: 
temperatures, voltages, and currents of processing resources associated with the at least one processing node ([0030]: Examples of performance data to be tracked can include the following:… voltage, power, battery cycles, temperature, current drawn), wherein the processing resources include at least one of a central processor unit, a graphical processor unit, a memory component, or a voltage regulator ([0039] The information handling system 100 may include a processor 102 such as a central processing unit (CPU), a graphics processing unit (GPU), control logic or some combination of the same); 
a rotor speed of a fan associated with the at least one processing node ([0030]: Examples of performance data to be tracked can include the following:… fan revolutions per minute (RPM) parameters).
Boyapalle and Vasseur do not expressly teach but Byers teaches a temperature and a pressure of a coolant flow associated with the at least one processing node ([0058] As previously noted, various sensors may monitor aggregate and individual branch coolant temperatures, pressures, and flow rate quantities; [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Byers with the teachings of Boyapalle and Vasseur to further consider coolant flow, temperature and pressures as telemetry data. The modification would have been motivated by the desire of utilizing coolant data to determine potential failures in the server system.

Regarding claim 13, it is a system type claim having similar limitations as claim 2. Therefore, it is rejected under the same rationale.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boyapalle and Vasseur, as applied to claim 1, in further view of Potlapally et al. (US 9,557,792 B1).

Regarding claim 5, Boyapalle teaches wherein baselining the plurality of telemetries associated with the at least one processing node of the computing cluster but neither Boyapalle nor Vasseur expressly teach but Potlapally does teach comprises: 
correlating the plurality of telemetries to telemetries corresponding to the at least one processor node operating under a maximum thermal design power workload (Col. 4, lines 21-39: For example, if an analysis of PME metrics from a given server indicates that the probability of a thermal constraint (e.g., a thermal design point or TDP constraint) being violated at a given server exceeds a threshold, and the DPM can determine a correlation between the workload level at the given server and the temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Potlapally with the teachings of Boyapalle and Vasseur to further consider thermal design power as telemetry data. The modification would have been motivated by the desire of preventing situations that could otherwise lead to server shutdown and corresponding disruptions of client applications. Proactive prevention of thermal constraint violations at various computing devices may also help to extend the lifetime of the devices in at least some embodiments.

Regarding claim 16, it is a system type claim having similar limitations as claim 5. Therefore, it is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195